Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 223-242 as submitted on 02/27/2020 for consideration were examined for this non-final office action.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/28/2020, 09/24/2020, 01/07/2021, 07/16/2021, and 12/01/2021 were considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 223-242 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 223-240 are drawn to a computer readable medium, claim 241 is drawn to a method, and claim 242 is drawn to a system, each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter).
	Step 2A (1):
	Claim 223 recites, in part, performing the step of:
updating a predicted outcome during a surgical procedure
 determining, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure
 determining, based on the received image data associated with the second event, a change in the predicted outcome, causing the predicted outcome to drop below a threshold;
 accessing a data structure of image-related data based on prior surgical procedures;
identifying, based on the accessed image-related data, a recommended remedial action; and
outputting the recommended remedial action.
	The above steps fall within the scope of a mental process and therefore recite an abstract idea. Fundamentally the process is gathering surgical footage of different events or actions in the procedure, comparing the footage to past surgical footage and determining an outcome to include remedial actions for the surgeon. A human could perform each of the steps mentally, by observation, evaluation, judgement and/or formulating an opinion using a computer as a tool to perform the mental process.
	Independent claims 241 and 242 recite similar limitations and also recite an abstract idea under the same analysis. 
	Step 2A (2):
	This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 223 additionally recites 1) receiving image data associated with a first event during the surgical procedure, 2) receiving image data associated with a second event during the surgical procedure, and mere data gathering. 
	Claim 241 additionally recites 1) receiving image data associated with a first event during the surgical procedure, 2) receiving image data associated with a second event during the surgical procedure, and mere data gathering.
	Claim 242 additionally recites 1) receive image data associated with a first event during the surgical procedure, 2) receiving image data associated with a second event during the surgical procedure, and mere data gathering.
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
	Claim 223 additionally recites 1) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling, 2) from at least one image sensor arranged to capture images of a surgical procedure.
	Claim 241 additionally recites 1) from at least one image sensor arranged to capture images of a surgical procedure.
	Claim 242 additionally recites 1) at least one processor configured to, 2) from at least one image sensor arranged to capture images of a surgical procedure.
	The claims invoke computer and other machinery merely as tools to perform the abstract idea. With regards to the processor, it is described in the specification as “digital signal processor (DSP), an image signal processor (ISR), a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a central processing unit (CPA), a graphics processing unit (GPU), a visual processing unit (VPU), and so on), possibly with 
	Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claims 223, 241, and 242 recite receiving image data associated with a first event during the surgical procedure, receiving image data associated with a second event during the surgical procedure, and mere data gathering. MPEP 2106.05(g)

Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above, claims 223, 241, and 242 recite a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling, from at least one image sensor arranged to capture images of a surgical procedure, at least one processor configured to and the mere instructions to perform the abstract idea. MPEP 2106.05(f)
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that receiving the first image data, determining a predicted outcome, receiving a second image data, determining a predicted change in outcome based on the first and second image, comparing to prior surgical procedure data, identifying the any necessary remedial actions, and outputting the recommendations is performed by anything other than a generic, off-the-shelf computer components. With regards to the processor, it is described in the specification as “digital signal processor (DSP), an image signal processor (ISR), a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a central processing unit (CPA), a graphics processing unit (GPU), a visual processing unit (VPU), and so on), possibly with embedded memory, a single core processor, a multi core processor, a core within a processor, 
	Dependent claims: With respect to claims 224-240 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
	Claim 224 merely recites wherein the recommended remedial action includes a recommendation for a surgeon to take a break from the surgical procedure. The description of recommending a surgeon take a break from the surgical procedure is not a functional limitation, but rather a description of the type of remedial action that can be output. 
	Claim 225 merely recites wherein the recommended remedial action includes a recommendation to request assistance from another surgeon. The description of recommending a 
	Claim 226 merely recites wherein the recommended remedial action includes a revision to the surgical procedure. The description of recommending a revision be made to the surgical procedure is not a functional limitation, but rather a description of the type of remedial action that can be output. 
	Claim 227 merely recites wherein the predicted outcome includes a likelihood of hospital readmission. The description of a likelihood of hospital readmissions is not a functional limitation, but rather a description of the type of predicted outcome. 
	Claim 228 merely recites wherein determining the change in the predicted outcome is based on a magnitude of bleeding. The description of the change in the predicted outcome being based on a magnitude of bleeding is not a functional limitation, but rather a description of what can change an outcome prediction. 
	Claim 229 merely recites wherein identifying the remedial action is based on an indication that the remedial action is likely to raise the predicted outcome above the threshold. The claim as a whole amounts to the abstract idea of a mental process. The step of identifying remedial action based on an indication the action is likely to raise the outcome above a threshold can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 230 merely recites wherein identifying the remedial action includes using a machine learning model trained to identify remedial actions using historical examples of remedial actions and surgical outcomes. The claim as a whole amounts to the abstract idea of a mental process. The step of identifying the remedial action can essentially be performed mentally 
	Claim 231 merely recites wherein determining the predicted outcome includes using a machine learning model trained to determine predicted outcomes based on historical surgical videos and information indicating surgical outcome corresponding to the historical surgical videos. The claim as a whole amounts to the abstract idea of a mental process. The step of determining the predicted outcome can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion. The addition of the use of machine learning is recited at a very high level amounting to a mere algorithm. The Alice Corp. Pty. Ltd. V. CLS Bank Int’l court decision, as per MPEP 2106.05(f) (2), indicates that a commonplace business method or mathematical algorithm being applied on a general purpose computer are mere instructions to apply an exception, because they do no more than invoke computers or other machinery as a tool to perform an existing process.
	Claim 232 merely recites wherein determining the predicted outcome includes identifying an interaction between a surgical tool and an anatomical structure, and determining the predicted outcome based on the identified interaction. The claim as a whole amounts to the abstract idea of a mental process. The steps of determining the predicted outcome, identifying interactions between a surgical tool and an anatomical structure, and determining an outcome 
	Claim 233 merely recites wherein determining the predicted outcome is based on a skill level of a surgeon depicted in the image data. The claim as a whole amounts to the abstract idea of a mental process. The step of determining a skill level of a surgeon based on image data can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 234 merely recites wherein the operations further comprise determining a skill level of a surgeon depicted in the image data; and wherein determining the change in the predicted outcome is based on the skill level. The claim as a whole amounts to the abstract idea of a mental process. The steps of determining a skill level and determining a change in predicted outcome based on skill level can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 235 merely recites wherein the operations further comprise, in response to the predicted outcome dropping below a threshold, updating a scheduling record associated with a surgical room related to the surgical procedure. The claim as a whole amounts to the abstract idea of a mental process. The step of updating a scheduling record associated with a surgical procedure can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 236 merely recites wherein determining the change in the predicted outcome is based on a time elapsed between a particular point in the surgical procedure and the second event. The claim as a whole amounts to the abstract idea of a mental process. The step of determining the predicted outcome based on a time elapsed between a particular point in the 
	Claim 237 merely recites wherein determining the predicted outcome is based on a condition of an anatomical structure depicted in the image data. The claim as a whole amounts to the abstract idea of a mental process. The step of determining the predicted outcome based on the anatomical structure depicted in the image data can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.	Claim 238 merely recites wherein the operations further comprising determining the condition of the anatomical structure. The claim as a whole amounts to the abstract idea of a mental process. The step of determining the condition of the anatomical structure can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 239 merely recites wherein determining the change in the predicted outcome is based on a change of a color of at least part of the anatomical structure. The claim as a whole amounts to the abstract idea of a mental process. The step of determining an outcome based on the color of the anatomical structure can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion.
	Claim 240 merely recites wherein determining the change in the predicted outcome is based on a change of appearance of at least part of the anatomical structure. The claim as a whole amounts to the abstract idea of a mental process. The step of determining an outcome based on appearance of the anatomical structure can essentially be performed mentally by observation, evaluation, judgement, and formulating an opinion. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 223, 225-226, 230, 232-234, and 241-242 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi (U.S. Pub. No. 20180247128) in view of Mangione-Smith (U.S. Pat. No. 8,886,577) and Strobridge (U.S. Pub. No. 20170300651).
Regarding claim 223, Alvi teaches:
A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to execute operations (“a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform part of all of one or more methods and/or part or all of one or more processes” (Paragraph 0005)) enabling 
receiving, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a first event during the surgical procedure (“a start time of a first data chunk associated with a given procedural state” (Paragraph 0140));
 receiving, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a second event during the surgical procedure (“end time of a last data chunk associated with a given procedural state” (Paragraph 0140));
 determining, based on the received image data associated with the second event, a change in the predicted outcome (“Discrete data points may be individually analyzed or binned into one of multiple time windows (e.g., which may, or may not be overlapping and may have a predefined duration), such that each discrete data point may be assessed in combination with other discrete data points and/or a chunk of each of one or more continuous data sets that correspond to a same time window” (Paragraph 0134)), causing the predicted outcome to drop below a threshold (“when the risk reaches a pre-defined threshold or a level computed in real-time, the system may provide additional guidance directly to the surgeon using the surgeon headset” (Paragraph 0040));
 (“The system 100 may adjust response actions based on other information, such as a surgeon's level of skill. The surgical data structure may include a variable corresponding to a surgeon's level of skill (e.g., corresponding to a particular occupational position, duration at a particular facility, duration practicing surgeries generally or of a particular type, complication probability based on past surgeries, and so on)” (Paragraph 0042));
But does not disclose:
updating a predicted outcome during a surgical procedure, the operations comprising:
 determining, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure;
identifying, based on the accessed image-related data, a recommended remedial action; and
outputting the recommended remedial action.
However, Mangione-Smith teaches:
updating a predicted outcome during a surgical procedure (“receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information” (Col.2, Lines 3-6)), the operations comprising:
 determining, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure (“determine whether the surgical procedure will be successful (e.g., predict an outcome) based on the model and the current position factors of the tool” (Col.6, Lines 47-49));
Alvi and Mangione-Smith are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Mangione-Smith and update the predicted outcomes during a surgical procedure, and determine an outcome based on received image data of first event. The addition of updating the predicted outcomes during a surgical procedure, and determining an outcome based on received image data of first event would provide alerts when “the surgical tool is predicted to come too close to a vital entity that is not being operated upon” (Col. 3, Lines 23-25).
But does not disclose:
identifying, based on the accessed image-related data, a recommended remedial action; and
outputting the recommended remedial action.
However, Strobridge teaches:
identifying, based on the accessed image-related data, a recommended remedial action (“identifying one or more predetermined messages associated with the status or statuses for the user; and sending the one or more identified predetermined messages to the user. The one or more identified predetermined messages comprises a recommended remedial action to be taken by the user” (Paragraph 0008)); and
outputting the recommended remedial action (“computes output data based on the user's current status in the form of a message alert recommending a remedial action for the individual user” (Paragraph 0025)).
Alvi and Strobridge are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Strobridge and identify a remedial action based on the compared images and output the recommendation. The addition of identifying a remedial action based on the compared images and outputting the recommendation would allow for improved outcome odds for future procedures. 

Regarding claim 225, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein the recommended remedial action includes a recommendation to request assistance from another surgeon (“the situation can be monitored more closely, and/or a relevant specialist pager 174 can be activated to contact a specialist necessary to resolve the situation” (Paragraph 0040)).

Regarding claim 226, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein the recommended remedial action includes a revision to the surgical procedure (“can include instructions to update the surgical data structure to include a new procedural state” (Paragraph 0158)).

Regarding claim 230, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein identifying the remedial action includes using a machine learning model trained to (“updated using a machine learning algorithm based on collected surgical data, including surgical outcomes” (Paragraph 0067))
But does not disclose:
identify remedial actions using historical examples of remedial actions and surgical outcomes.
However, Strobridge further discloses:
identify remedial actions using historical examples of remedial actions and surgical outcomes (“the plurality of software programs may include updating software; software to collect the data from the connected devices; software to analyze the collected data with historical data of the user and data from a community database; and software to compare the user's status with a results database to determine appropriate remedial actions for the user” (Paragraph 0026)).
Alvi, Mangione-Smith, and Strobridge are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to further incorporate the teachings of Strobridge and identify remedial actions using historical remedial actions. The addition of identifying remedial actions using historical remedial actions would allow the system to determine if there is a more “appropriate remedial actions for the user” (Paragraph 0026).

Regarding claim 231, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein determining the predicted outcome includes using a machine learning model trained to (“updated using a machine learning algorithm based on collected surgical data, including surgical outcomes” (Paragraph 0067)) determine predicted outcomes based on historical surgical videos and information indicating surgical outcome corresponding to the historical surgical videos (“The variable(s) may have been generated based on (for example) an outcome of one or more real surgical procedures recorded by the guidance system, knowledge of outcome from annotated libraries of surgical videos and/or even appropriately tagged academic research relating to specific surgeries or surgical steps” (Paragraph 0126)).
Examiner Notes: Alvi discloses that “the variables” may be used to assess surgical risk and/or potential surgical outcomes

Regarding claim 232, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Mangione-Smith further discloses:
wherein determining the predicted outcome includes identifying an interaction between a surgical tool and an anatomical structure, and determining the predicted outcome based on the identified interaction (“the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure)” (Col. 2, Lines 1-4)).
Alvi, Mangione-Smith, and Strobridge are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to further incorporate the teachings of Mangione-Smith and determine a predicted outcome based on tool and anatomy 

Regarding claim 233, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein determining the predicted outcome is based on a skill level of a surgeon depicted in the image data (“The system 100 may adjust response actions based on other information, such as a surgeon's level of skill” and “The system 100 may determine the value for the variable corresponding to the surgeon's level of skill by analyzing pre-recorded surgical data associated with a surgeon or the variable may be entered by a user (e.g., surgeon, nurse or team member)” (Paragraph 0042)).

Regarding claim 234, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
Alvi further discloses:
wherein the operations further comprise determining a skill level of a surgeon depicted in the image data (“The system 100 may determine the value for the variable corresponding to the surgeon's level of skill by analyzing pre-recorded surgical data associated with a surgeon or the variable may be entered by a user (e.g., surgeon, nurse or team member)” (Paragraph 0042)); and 
(“The system 100 may adjust response actions based on other information, such as a surgeon's level of skill” (Paragraph 0042))

Regarding claim 241, Alvi teaches:
A computer-implemented method for (“the system includes a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform part of all of one or more methods and/or part or all of one or more processes” (Paragraph 0005))
 receiving, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a first event during the surgical procedure (“a start time of a first data chunk associated with a given procedural state” (Paragraph 0140));
receiving, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a second event during the surgical procedure (“end time of a last data chunk associated with a given procedural state” (Paragraph 0140));
determining, based on the received image data associated with the second event, a change in the predicted outcome (“Discrete data points may be individually analyzed or binned into one of multiple time windows (e.g., which may, or may not be overlapping and may have a predefined duration), such that each discrete data point may be assessed in combination with other discrete data points and/or a chunk of each of one or more continuous data sets that correspond to a same time window” (Paragraph 0134)), causing the predicted outcome to drop below a threshold (“when the risk reaches a pre-defined threshold or a level computed in real-time, the system may provide additional guidance directly to the surgeon using the surgeon headset” (Paragraph 0040));
 accessing a data structure of image-related data based on prior surgical procedures (“The system 100 may adjust response actions based on other information, such as a surgeon's level of skill. The surgical data structure may include a variable corresponding to a surgeon's level of skill (e.g., corresponding to a particular occupational position, duration at a particular facility, duration practicing surgeries generally or of a particular type, complication probability based on past surgeries, and so on)” (Paragraph 0042));
But does not disclose:
updating a predicted outcome during a surgical procedure, the method including:
determining, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure;
 identifying, based on the data structure, a recommended remedial action; and
outputting the recommended remedial action.
However, Mangione-Smith teaches:
updating a predicted outcome during a surgical procedure (“receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information” (Col.2, Lines 3-6)), the method including:
determining, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure (“determine whether the surgical procedure will be successful (e.g., predict an outcome) based on the model and the current position factors of the tool” (Col.6, Lines 47-49));
Alvi and Mangione-Smith are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s method for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Mangione-Smith and update the predicted outcomes during a surgical procedure, and determine an outcome based on received image data of first event. The addition of updating the predicted outcomes during a surgical procedure, and determining an outcome based on received image data of first event would provide alerts when “the surgical tool is predicted to come too close to a vital entity that is not being operated upon” (Col. 3, Lines 23-25).
But does not disclose:
 identifying, based on the data structure, a recommended remedial action; and
outputting the recommended remedial action.
However, Strobridge teaches:
 (“identifying one or more predetermined messages associated with the status or statuses for the user; and sending the one or more identified predetermined messages to the user. The one or more identified predetermined messages comprises a recommended remedial action to be taken by the user” (Paragraph 0008)); and
outputting the recommended remedial action (“computes output data based on the user's current status in the form of a message alert recommending a remedial action for the individual user” (Paragraph 0025)).
Alvi and Strobridge are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s method for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Strobridge and identify a remedial action based on the compared images and output the recommendation. The addition of identifying a remedial action based on the compared images and outputting the recommendation would allow for improved outcome odds for future procedures. 

Regarding claim 242, Alvi teaches:
A system for (“the system includes a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform part of all of one or more methods and/or part or all of one or more processes” (Paragraph 0005))
at least one processor configured to (“one or more data processors”) (Paragraph 0005)):
 receive, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a first event during the surgical procedure (“a start time of a first data chunk associated with a given procedural state” (Paragraph 0140));
receive, from at least one image sensor arranged to capture images of a surgical procedure (“During a surgery, live data can be collected (e.g., from a sensor at a wearable device, smart surgical instrument, etc.)” (Paragraph 0020)), image data associated with a second event during the surgical procedure (“end time of a last data chunk associated with a given procedural state” (Paragraph 0140));
determine, based on the received image data associated with the second event, a change in the predicted outcome (“Discrete data points may be individually analyzed or binned into one of multiple time windows (e.g., which may, or may not be overlapping and may have a predefined duration), such that each discrete data point may be assessed in combination with other discrete data points and/or a chunk of each of one or more continuous data sets that correspond to a same time window” (Paragraph 0134)), causing the predicted outcome to drop below a threshold (“when the risk reaches a pre-defined threshold or a level computed in real-time, the system may provide additional guidance directly to the surgeon using the surgeon headset” (Paragraph 0040));
access a data structure of image-related data based on prior surgical procedures (“The system 100 may adjust response actions based on other information, such as a surgeon's level of skill. The surgical data structure may include a variable corresponding to a surgeon's level of skill (e.g., corresponding to a particular occupational position, duration at a particular facility, duration practicing surgeries generally or of a particular type, complication probability based on past surgeries, and so on)” (Paragraph 0042));
But does not disclose:
updating a predicted outcome during a surgical procedure, the system including:
determine, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure;
identify, based on the data structure, a recommended remedial action; and
output the recommended remedial action.
However, Mangione-Smith teaches:
updating a predicted outcome during a surgical procedure (“receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information” (Col.2, Lines 3-6)), the system including:
determine, based on the received image data associated with the first event, a predicted outcome associated with the surgical procedure (“determine whether the surgical procedure will be successful (e.g., predict an outcome) based on the model and the current position factors of the tool” (Col.6, Lines 47-49));
Alvi and Mangione-Smith are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s system for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Mangione-Smith and update the predicted outcomes during a surgical procedure, and determine an outcome based on received image data of first event. The addition of updating the predicted outcomes during a surgical procedure, and determining an outcome based on received image data of first event would provide alerts when “the surgical tool is predicted to come too close to a vital entity that is not being operated upon” (Col. 3, Lines 23-25).
But does not disclose:
identify, based on the data structure, a recommended remedial action; and
output the recommended remedial action.
However, Strobridge teaches:
identify, based on the data structure, a recommended remedial action (“identifying one or more predetermined messages associated with the status or statuses for the user; and sending the one or more identified predetermined messages to the user. The one or more identified predetermined messages comprises a recommended remedial action to be taken by the user” (Paragraph 0008)); and
 (“computes output data based on the user's current status in the form of a message alert recommending a remedial action for the individual user” (Paragraph 0025)).
Alvi and Strobridge are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi’s system for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, and compare the captured data to past procedural data to incorporate the teachings of Strobridge and identify a remedial action based on the compared images and output the recommendation. The addition of identifying a remedial action based on the compared images and outputting the recommendation would allow for improved outcome odds for future procedures. 

Claims 224 is rejected under 35 U.S.C. 103 as being unpatentable over Alvi (U.S. Pub. No. 20180247128) in view of Mangione-Smith (U.S. Pat. No. 8,886,577) and Strobridge (U.S. Pub. No. 20170300651) in further view of Mackenzie (U.S. Pub. No. 20180247560).
Regarding claim 224, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:

However, Mackenzie teaches:
wherein the recommended remedial action includes a recommendation for a surgeon to take a break from the surgical procedure (“operator with a low rating is admitted to a training or remedial course, or decertified, or not hired for a position in a medical clinic” (Paragraph 0062)).
Examiner Notes: a decertification of the medical professional would result in the surgeon taking a break from the surgical procedure. 
Alvi, Mangione-Smith, Strobridge, and Mackenzie are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Mackenzie and recommend the surgeon take a break from a surgical procedure. The addition of recommending the surgeon take a break from a surgical procedure would provide additional training to improve performance and help in “evaluating for any purpose, including training, certification, recertification, promotion, monitoring of individuals or groups of operators” (Paragraph 0028). 

s 227-229, and 237-238 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi (U.S. Pub. No. 20180247128) in view of Mangione-Smith (U.S. Pat. No. 8,886,577) and Strobridge (U.S. Pub. No. 20170300651) in further view of Shelton IV (U.S. Pub. No. 20190201136).
Regarding claim 227, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein the predicted outcome includes a likelihood of hospital readmission.
However, Shelton IV teaches:
wherein the predicted outcome includes a likelihood of hospital readmission (“hospitals are increasingly being graded on readmission rates, complication rates, average length of stay, and other such surgical quality metrics, the postoperative data sources can be monitored by the analytics system 9100 either alone or in combination with surgical procedural outcome data” (Paragraph 1584)).
Alvi, Mangione-Smith, Strobridge, and Shelton IV are analogous to the claimed invention they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Shelton IV 

Regarding claim 228, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein determining the change in the predicted outcome is based on a magnitude of bleeding.
However, Shelton IV teaches:
wherein determining the change in the predicted outcome is based on a magnitude of bleeding (“The performance outcomes may be based on post-op examinations and evaluations, and/or immediate outcomes during surgery, such as whether there is a bleeding event or a successful wound closure” (Paragraph 1489)).
Alvi, Mangione-Smith, Strobridge, and Shelton IV are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate 

Regarding claim 229, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein identifying the remedial action is based on an indication that the remedial action is likely to raise the predicted outcome above the threshold.
However, Shelton IV teaches:
wherein identifying the remedial action is based on an indication that the remedial action is likely to raise the predicted outcome above the threshold (“For example, if a threshold number of the surgical hubs 9000 are controlled in a particular manner and/or if a particular manner of controlling the surgical hubs 9000 correlates to an improvement in the surgical procedure outcomes that exceeds a threshold level, then the analytics system 9100 can generate a control program update that controls the surgical hubs 9000 in a manner corresponding to the preferred or improved manner of control” (Paragraph 1579)).
Examiner Notes: Shelton IV discloses “The surgical hubs provide a wide array of functionality to improve the outcomes of medical procedures” (Paragraph 0506) meaning the surgical hub receives data and in turn makes recommendations to improve outcomes generally above a threshold. 
Alvi, Mangione-Smith, Strobridge, and Shelton IV are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Shelton IV and identify remedial actions that are likely to raise predicted outcome above threshold. The addition of identifying remedial actions that are likely to raise predicted outcome above threshold would “provide beneficial feedback to either confirm surgical treatments and the behavior of the surgeon or suggest modifications to surgical treatments and the behavior of the surgeon” (Paragraph 0552).

Regarding claim 237, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein determining the predicted outcome is based on a condition of an anatomical structure depicted in the image data.
However Shelton IV teaches:
(“At least some of the devices 1a-1n/2a-2m may be employed to identify anatomical structures of the body using a variety of sensors integrated with imaging devices and techniques such as overlaying images captured by multiple imaging devices” (Paragraph 0552) and “data may be analyzed to improve surgical procedure outcomes by determining if further treatment, such as the application of endoscopic intervention, emerging technologies, a targeted radiation, targeted intervention, and precise robotics to tissue-specific sites and conditions, may be pursued” (Paragraph 0552)).
Alvi, Mangione-Smith, Strobridge, and Shelton IV are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Shelton IV and determine a predicted outcome based on a condition of an anatomical structure.  The addition of determining a predicted outcome based on a condition of an anatomical structure would “provide beneficial feedback to either confirm surgical treatments and the behavior of the surgeon or suggest modifications to surgical treatments and the behavior of the surgeon” (Paragraph 0552).


Shelton IV further discloses:
wherein the operations further comprising determining the condition of the anatomical structure (“multiple real time views of images of a virtual anatomical detail for dissection including perspective views (FIGS. 142A, 142C) and side views (FIGS. 142B, 142D). The images are displayed on a sterile field display of tablet computer or sterile field control and data input console employed as an intractable scalable secondary display allowing the surgeon to overlay other feeds or images, according to one aspect of the present disclosure. The images of the virtual anatomy enable the surgeon to more accurately predict the path and depth of a vessel 6772, 6774 located below the surface of the tissue 6775” (Paragraph 1273)).
Examiner Note: Determining the depth of a vessel would be the condition of the vessel in the anatomical structure. 
Alvi, Mangione-Smith, Strobridge, and Shelton IV are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Shelton IV and determine the condition of the anatomical structures. The .

Claims 235-236 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi (U.S. Pub. No. 20180247128) in view of Mangione-Smith (U.S. Pat. No. 8,886,577) and Strobridge (U.S. Pub. No. 20170300651) in further view of Gorek (U.S. Pub. No. 20190006047).
Regarding claim 235, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein the operations further comprise, in response to the predicted outcome dropping below a threshold, updating a scheduling record associated with a surgical room related to the surgical procedure.
However, Gorek teaches:
wherein the operations further comprise, in response to the predicted outcome dropping below a threshold, updating a scheduling record associated with a surgical room related to the surgical procedure (“the assignment of surgical procedures to operating rooms may be reported in a Gantt-style chart. The chart may be updated in real time during the day to reflect the deviation of the actual use of the operating rooms from the initial schedule, and to show updated estimates for surgical procedures scheduled for the day that have yet to start or conclude” (Paragraph 0034)).
Alvi, Mangione-Smith, Strobridge, and Gorek are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Gorek and update the scheduling record associated with the surgical room related to the surgical procedure. The addition of updating the scheduling record associated with the surgical room related to the surgical procedure would allow “a surgeon to be present for the critical stages of two overlapping surgical procedures” making them available to less qualified surgeons when they are needed. 

Regarding claim 236, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein determining the change in the predicted outcome is based on a time elapsed between a particular point in the surgical procedure and the second event.
However, Gorek teaches:
(“a surgeon (or other personnel) may be graded according to the following time periods: i) time a patient is admitted to an operating room until time of incision; ii) time of incision until time surgical procedure has ended” (Paragraph 0035)).
Alvi, Mangione-Smith, Strobridge, and Gorek are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial actions are necessary and outputting the recommended remedial actions to incorporate the teachings of Gorek and determine the change in predicted outcome based on time elapsed between two events. The addition of determining the change in predicted outcome based on time elapsed between two events would provide an “indication of the performance of the surgeon, or the analysis itself of performance of the surgeon may be related to a limited number of portions or stages of various surgical procedure” (Paragraph 0035).

Claims 239-240 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi (U.S. Pub. No. 20180247128) in view of Mangione-Smith (U.S. Pat. No. 8,886,577) and .
Regarding claim 239, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein determining the change in the predicted outcome is based on a change of a color of at least part of the anatomical structure.
However, Safdi teaches:
wherein determining the change in the predicted outcome is based on a change of a color of at least part of the anatomical structure (“the operative assessment screen 394, the user may enter information about the post-anesthesia assessment, including at least one of the following: whether it was tolerated, the skin condition, the color of the skin, the consciousness level of the patient, a brief description of the patient's abdomen, an indication of respiration of the patient, and comments” (Paragraph 0217)).
Alvi, Mangione-Smith, Strobridge, and Safdi are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Alvi in view of Mangione-Smith and Strobridge’s computer readable medium for receiving image data associated with a first event and a second event, using the data to determine a predicted outcome and if that outcome drops below a threshold, compare the captured data to past procedural data, determine if remedial 

Regarding claim 240, Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223.
While Alvi in view of Mangione-Smith and Strobridge teach the non-transitory computer readable medium of claim 223, but does not disclose:
wherein determining the change in the predicted outcome is based on a change of appearance of at least part of the anatomical structure.
However, Safdi teaches:
wherein determining the change in the predicted outcome is based on a change of appearance of at least part of the anatomical structure (“the operative assessment screen 394, the user may enter information about the post-anesthesia assessment, including at least one of the following: whether it was tolerated, the skin condition, the color of the skin, the consciousness level of the patient, a brief description of the patient's abdomen, an indication of respiration of the patient, and comments” (Paragraph 0217)).
Alvi, Mangione-Smith, Strobridge, and Safdi are analogous to the claimed invention because they provide procedural consistency. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626